Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
2.	Claims 151, 154, 156, 165-166, 169-182 and 185-215 are all the claims for this application.
3.	New Claim 215 is added and Claims 151, 154, 156, 186, 196 and 206 are amended in the Response of 1/20/2021.
4.	Claims 175-177 and 179-182 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2018 for the original presented claims. Here, Applicants have not identified which original group the withdrawn new Claims fall into for purposes of filing subsequent applications and preserving their right(s) to petition.
5.	Claims 151, 154, 156, 165-166, 169-174, 178 and 185-215 are all the claims under examination.
6.	This Office action contains new grounds for objection and rejection.
Information Disclosure Statement
7.	The IDS’ of 1/21/2021 and 3/4/2021 have been considered and entered. The initialed and signed 1449 forms are attached.

Withdrawal of Rejections
Double Patenting
8.	The rejection of Claims 151, 154, 156, 165-166, 169-174, 178 and 185-214 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,914,785 in view of claims 1-20 of U.S. Patent No. 10/077,298 is withdrawn. 
	Applicants amendments to the claims to delete the H1, L1, H2 and L2 substitutions from the most generic claims remove the claims from the patent reference.
 
9.	The provisional rejection of Claims 151, 154, 156, 165-166, 169-174, 178 and 185-214 on the ground of nonstatutory double patenting as being unpatentable over claims 
	Applicants amendments to the claims to delete the H1, L1, H2 and L2 substitutions from the most generic claims remove the claims from the patent reference.

10.	The provisional rejection of Claims 151, 154, 156, 165-166, 171-174, 178 and 189, 192-199, 202-209, and 212-214 on the ground of nonstatutory double patenting as being unpatentable over claims 62-76 of copending Application No. 16/122,417 (reference no. 20190085055) is withdrawn.
Applicants amendments to the claims to delete the H1, L1, H2 and L2 substitutions from the most generic claims remove the claims from the patent reference.

Claim Rejections - 35 USC § 112, second paragraph
11.	The rejection of Claims 151, 154, 156, 165-166, 169-174, 178 and 185-214 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn.
	Applicants have amended the claims to delete the limitation for “conservative substitutions thereof.”


Objections Maintained
Specification
12.	The objection to the disclosure because of informalities is maintained. 
	Applicants have made a bona fide effort to correct the discrepancies for what was claimed as “o)” (p. 232), “aa)” (p. 233) and “cc)” in Table 26 in the marked-up copy and the “substitute specification” of the specifications filed with the Response of 1/20/2021.  Pursuant to the telephone interview of 3/24/2021, the “substitute specification” is indicated as (Marked-Up) as a subtitle to the document when it should seemingly be referenced as a clean copy. Still further, those clones in Table 26 which are shown as being corrected in the true marked-up copy are shown as being underlined in the “substitute specification.” Applicants will need to remove the underlining for those clones in any version of a clean copy for Table 26.
Appropriate correction is required.


Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	The rejection of Claims 151, 154, 156, 165-166, 169-174, 178 and 185-214 (and 215)  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
	Applicants allege in the previous response filed on June 5, 2020 (which is incorporated by reference), the instant specification describes LCCA assays where the designs are tested in Fab format (i.e., without an Fc region). See, e.g., paragraphs [0119]-[0131] on pages 40-45 and Figures 4-7 of the specification as filed. Further, the designs claimed in claim 151, as amended, were all tested in LCCA assays in the Fab format. See Table 13a of the application as filed, which describes the LCCA performance of the claimed cluster 12 designs in the FAB format (Table 13a begins on page 177, and the cluster 12 designs begin on page 186), and Table 26 (beginning on page 231) for the specific amino acid substitutions in the cluster 12 designs included in claim 151.
	Response to Arguments
By Applicants own admission on the record, the instant specification describes LCCA assays where the designs are tested in Fab format only (i.e., without an Fc region and with two VH/VL domains). See, e.g., paragraphs [0134]-[0146] and Figures 4-7 of the published patent application. Thus, as much as the art may appreciate different bispecific formats, Applicants specification supports only a few of those in it teachings and disclosure for the instant claims based on the relationship of the elements in combination is only for Fab constructs. The only constructs demonstrated to have the preferential pairing by way of the instant claimed amino acid substitutions is the special technical feature of this invention and shown only for a Fab format. There are no other examples of antibody formats having been shown to exhibit preferential pairing under the conditions set forth in the assays or conditions of the specification. So for example, Claim 203 recites that the construct is multispecific or bispecific. Here again, the comments of record are that the only constructs tested in the assay conditions for preferential pairing are Fab constructs.
The rejection is maintained.

New Grounds for Objection
Specification
13.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required. Applicants could reference the abstract from the corresponding PGPub US 20170204199.
Claim Objections
14.	Claim 151 is objected to because of the following informalities:  Claim 151 should seemingly recite the following “wherein L1 and L2 each comprise at least a light chain variable domain (VL domain) and a light chain constant domain (CL domain);” for consistency with the order of the other “wherein” clauses of the claim.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 151, 154, 156, 165-166, 169-174, 178 and 185-215 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 151, 154, 156, 165-166, 169-174, 178 and 185-215 are indefinite for Claim 151 reciting the following:
“wherein H1 and H2 each comprise at least a heavy chain variable domain (VH domain) and a heavy chain constant domain (CH1 domain);
L1 and L2 each comprise at least a light chain variable domain (VL domain) and a light chain constant domain (CL domain);”
The meaning for “at least” is open ended and indefinite. So for example, what other elements would comprise either or both of L1 and L2, if other than a conventional light chain of an antibody? 

b) Claims 151, 156, 165-166, 169-174, 178 and 185-214 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural cooperative relationships for the H1, L1, H2 and L2 amino acid substitutions comprising at least a first and second heterodimer and the influence of those substitutions on preferential pairing (Claim 154) or the pairing being greater for H1/L1 over H1/L2 and H2/L2 over H2/L1 (Claim 215). What is the point of these substitutions if not the sine qua non of the invention? Still further, multiple different methods exist to measure “pairing”, e.g., “KD” (BiaCore, Scatchard Plot analysis, competitive ELISA) which lead to different parametric results for the same antibody. A given construct may thus fall within or without the claimed scope for a construct being “preferential” and depending on which assay is used, rendering the scope of the claims ambiguous.

c) Claims 154 and 215 are indefinite for the meaning of “preferential” versus “greater” with respect to the pairing between H1/L1 and H2/L2. The terms constitute a desideratum since it defines the general structure of amino acids substituted H1, L1, H2 and L2 entirely in terms of the result to be achieved (preferential or greater pairing).

Conclusion
15.	No claims are allowed.
16.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643